Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 5, and 18-20 are cancelled.  Claims 1-3 and 6-17 are pending.

Priority
This application is a CON of 15/816,711 11/17/2017 ABN, and 15/816,711 has PRO 62/555,849 09/08/2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph [0046] has the link:  “http://www.genemedrx.com/Cytochrome_P450_Metabolism_Table.php” which should be edited to not be browser-executable; e.g. delete the “http://”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “administered daily in three or more equally divided dosages” (emphasis added), however the claims from which it depends, claim 7, limits to “administered daily in three equally divided dosages”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims has the following limitations “is 4.5 to 11.2 mL/m2/day (5 to 12.4 g/m2/day)”.  The two different amounts aren’t clearly identical and are not also clearly claimed as alternatives.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the two different descriptors are merely exemplary of the remainder of the claim (and therefore not required), are alternatives, or somehow utilized together as a required feature of the claims.
The Examiner is interpreting the limitation to be exemplary and/or equivalent and that satisfying, for example, 4.5 to 11.2 mL/m2/day satisfies the claim as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ravicti insert (MEDICATION GUIDE RAVICTI, Revised: 04/2017).
The Ravicti insert discloses that Ravicti (i.e. glycerol phenylbutyrate) was known to be a CYP3A4 inducer (see, for example, 7.3 Potential for RAVICTI to Affect Other Drugs and the whole document) and that administration of Ravicti may decrease exposure of known CYP3A4 substrates with narrow therapeutic index including cyclosporine, and that the patient should be monitored for decreased efficacy of the narrow therapeutic index drug (see, for example, DRUG INTERACTIONS and 7.3 Potential for RAVICTI to Affect Other Drugs).
Based on the disclosure one of ordinary skill could have immediately envisaged monitoring the therapeutic effect of cyclosporine in a patient taking both cyclosporine and Ravicti.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Backman et al. (Janne T. Backman, MD, Klaus T. Olkkola, MD, and Pertti J. Neuvonen, MD, Rifampin drastically reduces plasma concentrations and effects of oral midazolam, CLINICAL PHARMACOLOGY & THERAPEUTICS VOLUME 59, NUMBER 1, 1996, 7-13), in view of the Ravicti insert (MEDICATION GUIDE RAVICTI, Revised: 04/2017), further in view of the Product monograph for Ravicti (PRODUCT MONOGRAPH INCLUDING PATIENT MEDICATION INFORMATION RAVICTI; hereinafter the monograph; 3/16/16), and further in view of the European Medicines Agency Assessment Report for Ravicti (hereinafter the EMA report; 9/24/15). 
The instant claims are generally drawn to a method of administering glycerol phenylbutyrate to a patient who is also being treated with cyclosporine and monitoring the therapeutic effect of the CYP3A4 substrate, further comprising informing the patient that the efficacy of the CYP3A4 substrate may be reduced (related to claims 2), further comprising administering an increased dosage of the cyclosporine (related to claim 3), wherein the patient is 2 years of age or older (related to claim 6), wherein the glycerol phenylbutyrate is administered daily in three equally divided dosages (related to claims 7 and 9), wherein the patient is between 2 months of age to less than 2 years of age (related to claim 8), further comprising restricting the patient's dietary protein (related to claim 10), wherein the therapeutically effective amount of the glycerol phenylbutyrate is 4.5 to 11.2 mL/m2/day (5 to 12.4 g/m2/day) (related to claim 11), further comprising 
The Ravicti insert discloses as above but does not specifically disclose the adjustment of the doses, or the specifics of the patient sub-populations.
Backman et al. discloses that rifampin is an inducer of CYP3A4 and due to that there is a possibility for drug interactions whenever rifampin is used, for example with cyclosporin or midazolam (see, for example, pg. 7, right column, second paragraph, and the whole document).  In other words, Backman et al. discloses that inducers of CYP3A4 were known, in general, it was known that cyclosporin was susceptible to said inducers, and that the skilled artisan should be cognizant of such issues.

The monograph additionally discloses that the administration of both Ravicti and the CYP3A4 substrate produced an increased rate of metabolism the CYP3A4 substrate that lead to an about 32% decrease in the CYP3A4 substrate AUC in that example (related to claim 2; see particularly Table 4 pg. 9), that the drug has been given to children above and below 2 years old (related to claims 6 and 8; see, for example, Special Populations and Conditions pg. 13), that it should be administered in three equal doses in daily dose range of 4.5 mL/m2/day to 11.2 mL/m2/day (related to claims 7, 9, 11; see, for example, Recommended Dose and Dosage Adjustment pg. 10),  that the dosage should be adjusted to produce a fasting plasma ammonia level that is less than half the upper limit of normal (ULN) in patients 6 years and older and in infants and young children (generally below 6 years of age) where obtaining fasting ammonia is problematic due to frequent feedings the first ammonia of the morning should be used (related to claims 12-14; see, for example, Adjustment Based on Plasma Ammonia pg. 10), that the dosage should be adjusted based on the ratio of PAA to PAGN in plasma (related to claim 15; see, for example, Adjustment Based on Plasma PAA and PAGN 
The EMA report discloses the administration of glycerol phenylbutyrate to a patient who is also being treated with the CYP3A4 substrate midazolam, monitoring the effect of the CYP3A4 substrate, and monitoring the metabolism via CYP34A which is induced by glycerol phenylbutyrate (see, for example, Pharmacokinetics interaction studies pg. 37 and the whole document).  The EMA report discloses that the “Induction of CYP3A4, which catalyzes the hydroxylation of midazolam, would explain both the decreased exposure to intact midazolam as well as the increased exposure to its metabolite. In general, physicians prescribing RAVICTI along with any of the drugs would need to be alert to the possibility of accelerated metabolism and decreased drug effect” (emphasis added; see, for example, pg. 38 first paragraph).  In other words, the EMA report teaches those of skill in the art that the administration of glycerol phenylbutyrate to a patient who is also being treated with a CYP3A4 substrate should include monitoring the amount and effect of the CYP3A4 substrate. 
Similarly to the monograph the EMA report further teaches that patients taking glycerol phenylbutyrate can be adults or pediatric of ≥ 2 months, that it can be administered TID (i.e. in three equal doses, with restricted dietary protein, in an amount between 4.5-11.2 mL/m2/day, that the patient’s plasma ammonia is monitored, and several other of the instant limitations (see, for example, the whole document).

One of ordinary skill would have been motivated to inform the patient that the efficacy of the CYP3A4 substrate may be reduced and to increase the dosage of the CYP3A4 substrate because the monograph, and the combiner prior art, clearly discloses that the administration of Ravicti results in a significant reduction of CYP3A4 substrate in the patient, that cyclosporine was known to be susceptible to this effect, the EMA report further clarifies that the effect would lead to accelerated metabolism and decreased effect of the metabolized drug, and those of skill in the art know that the reduction in drug would need to be compensated for.  Those of skill in the art know that drug-drug interactions exist and need to be compensated for, and know that reduced drug-load needs to be accounted for to provide the best patient outcome in the method of treatment.  One of ordinary skill would have adjusted the amount of the cyclosporin and would have informed the patient during the routine optimization of the method of treatment with glycerol phenylbutyrate and cyclosporin, and would have done so with a reasonable expectation of success, including all of the claimed amounts and patient sub-populations.

Conclusion
Claims 4, 5, and 18-20 are cancelled.  Claims 1-3 and 6-17 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627